

115 HR 3794 IH: Farm Subsidy Transparency Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3794IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Agriculture to track the distribution of all farm subsidies by race, gender, and size of the farm operation and to make such information about farm subsidies available to the public.1.Short titleThis Act may be cited as the Farm Subsidy Transparency Act.2.Data on receipt of benefits under Agriculture Improvement Act of 2018Subtitle G of title I of the Agriculture Improvement Act of 2018 (Public Law 115–334) is amended by adding at the end the following:1708.Data on those receiving benefitsAs soon as practicable after the date of enactment of this section and notwithstanding any other provision of law, the Secretary shall—(1)track—(A)the benefits provided, directly or indirectly, to individuals and entities under this title, title II, and title VII and the amendments made by those titles, including—(i)the race and gender of the individuals directly or indirectly receiving the benefits;(ii)the race and gender of individual receiving the benefits through an entity and the race and gender of all individuals who comprise such entity; and(iii)the rented, owned, or controlled acreage of the farm or ranch of the recipient; and(B)the race and gender of individuals who applied for the benefits described in subparagraph (A) and did not receive such benefits; (2)annually make the information tracked pursuant to paragraph (1) publicly available on the website of the Department of Agriculture; and(3)annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes the information tracked pursuant to paragraph (1)..3.Disclosure of certain information relating to individuals and entities that obtained Federal crop insurance(a)In generalSection 506(m) of the Federal Crop Insurance Act (7 U.S.C. 1506(m)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3), the following:(4)Collection and release of information in the public interest(A)In generalNotwithstanding any other provision of law, except as provided in subparagraph (C), the Corporation shall on an annual basis shall require the collection of—(i)the name, race, and gender of each individual or each individual that comprises an entity that directly or indirectly obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance during the previous reinsurance year or had a substantial beneficial interest in such entity;(ii)the rented, owned, or controlled acreage of the farm or ranch attributable to individuals disclosed under clause (i); and(iii)the amount of premium subsidy received, directly or indirectly, by an individual or entity from the Corporation, including individuals receiving benefits through an entity, and the race and gender of each such individual or each individual that comprises such an entity. (B)Release of informationNotwithstanding any other provision of law, the Corporation shall annually release to the public the information described in subparagraph (A) by individual, entity, and agricultural operation..(b)Conforming amendmentSection 502(c)(2) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)(2)) is amended by adding at the end the following:(C)Mandatory disclosureThe Corporation shall disclose information to the public described in section 506(m)(4)..4.Benefits under the Commodity Credit Corporation Charter ActSection 5 (15 U.S.C. 714c) of the Commodity Credit Corporation Charter Act is amended by adding at the end the following: The Secretary shall track the benefits provided, directly or indirectly, to individuals and entities under this section, including the race and gender of the individuals directly receiving the benefits or receiving the benefits through an entity, and the rented, owned, or controlled acreage of the farm or ranch of the recipient. The Secretary shall also track the race and gender of the individuals who applied for the benefits described in the preceding sentence and did not receive such benefits. The Secretary shall annually make the information tracked pursuant to the preceding two sentences publicly available on the website of the Department of Agriculture and annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes such information..5.Farm credit transparencySection 704B(b) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(b)) is amended by inserting farm or ranch, after minority-owned, both places it appears.6.Service center information management systemThe Secretary of Agriculture shall collect and track the race and gender of any individual, or in the case of an entity, the individuals comprising such entity, that registers on the service center information management system of the Department of Agriculture. 